Citation Nr: 1035608	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 
percent for lumbosacral strain with left sciatica from September 
1, 1993 to December 21, 1994.

2. Entitlement to a disability rating greater than 20 percent for 
lumbosacral strain with left sciatica and limitation of motion 
from December 22, 1994 to May 13, 1998.

3. Entitlement to a disability rating greater than 40 percent for 
lumbosacral strain with left sciatica and limitation of motion 
beginning May 14, 1998.

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran retired in August 1993 after more than 20 years of 
active duty service.

This matter comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the RO in Huntington, West Virginia.  In December 
1993, the RO granted service connection for lumbosacral strain 
with left sciatica, rated as noncompensable (0 percent 
disabling). The Veteran appealed the issue of entitlement to an 
initial compensable evaluation, and his evaluation was 
subsequently increased to 10 percent by rating action in August 
1994, to 20 percent by rating action dated in February 1997, and 
to 40 percent by rating action dated in January 2000.  As these 
increases did not constitute a full grant of the benefits sought, 
the increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In a June 2000 rating 
decision, the RO denied the Veteran's claim for TDIU.  

In September 1996, January 1999, January 2001, July 2003, March 
2009 and September 2009, the Board remanded one or both of the 
claims for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In June 2009 the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
this proceeding has been associated with the claims file.  





FINDINGS OF FACT

1.  From September 1, 1993 to December 21, 1994, the Veteran's 
lumbosacral strain with left sciatica and limitation of motion 
was manifested by muscle spasms.

2.  From December 22, 1994 to May 13, 1998, the Veteran's 
lumbosacral strain with left sciatica and limitation of motion 
was not manifested by severe loss of range of motion of the 
lumbar spine; ankylosis; severe lumbosacral strain; or severe 
recurring attacks with intermittent relief.

3.  Beginning May 14, 1998, the Veteran's lumbosacral strain with 
left sciatica and limitation of motion has not been manifested by 
pronounced symptoms or incapacitating episodes of at least six 
weeks; and there has been no medical finding of ankylosis.  

4.  The Veteran's service-connected disabilities do not render 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  From September 1, 1993 to December 21, 1994, the criteria for 
a disability rating of 20 percent, but no higher, for the 
Veteran's lumbosacral strain with left sciatica and limitation of 
motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, DC 5295 (in effect prior 
to September 23, 2002).

2.  From December 22, 1994 to May 13, 1998, the criteria for a 
disability rating greater than 20 percent for the Veteran's 
lumbosacral strain with left sciatica and limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, DCs 5292, 5293, 5295 (in 
effect prior to September 23, 2002).

3.  Beginning May 14, 1998, the criteria for a disability rating 
greater than 40 percent for the Veteran's lumbosacral strain with 
left sciatica and limitation of motion, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, DC 5293 (in effect prior to September 23, 2002); 
DCs 5237-5243 (2009).

4.  The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbosacral 
strain with left sciatica and limitation of motion is more 
disabling than evaluated throughout the course of his appeal and 
that he is unable to maintain substantially gainful employment as 
a result of his service-connected back disorder and is thus 
entitled to a TDIU. 

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
As in the instant case, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Id. at 126.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Board notes that during the pendency of the Veteran's appeal, 
VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. pt. 4).  The amendments renumber the DCs and create a 
general rating formula for rating diseases and injuries of the 
spine, based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the Veteran.

The Board notes that the RO addressed the amendments in its 
October 2008 and June 2010 supplemental statements of the case.  
Therefore, the Board may also consider these amendments without 
first determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code (DC) 5292, 
limitation of motion of the lumbar spine warrants a 10 percent 
rating for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for severe 
limitation of motion.  Under DC 5293, a 10 percent rating is 
warranted when disability is mild and a 20 percent rating is 
warranted when disability is moderate, with recurring attacks.  A 
40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  A 
maximum schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

Under DC 5295 for lumbosacral strain, a 10 percent rating is 
warranted with characteristic pain on motion and a 20 percent 
rating is in order with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
A maximum scheduler rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion. 

Under the new version of the rating criteria, the general rating 
formula provides for the disability ratings under DCs 5235 to 
5243, unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height; a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is warranted 
for forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate DC.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also DC 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

Factual Background

The Veteran filed a claim for service connection for a back 
disorder in September 1993.  At a November 1993 VA examination, 
the Veteran reported that he had never had any specific injury 
but that sometimes his left leg would go numb when driving for 
several hours or standing or sitting too long.  He complained of 
a steady, hurting pain in the lumbosacral area.  There was no 
tenderness in the area.  The range of motion of the back was 90 
degrees flexion, 60 degrees lateral bending on both sides, and 30 
degrees extension.  Reflexes at the knees and ankles were active 
and equal bilaterally, straight leg raising was to 65 degrees on 
each aside, and the left calf was one half inch smaller than the 
right.  The examiner said that he "could not see anything 
unusual" in X-rays of the back.  The X-ray report indicated that 
there was slight straightening of the lumbar lordotic curve, 
which may be due to some degree of muscle spasm; otherwise, no 
significant abnormality.  The pertinent clinical diagnoses were 
lumbosacral strain with left sciatica; and occasional left 
sciatica that may be due to poor posture or positional strain on 
the back.  The clinical examiner noted that if the Veteran drove 
for a long distance he needed a lumbosacral pillow for his back.

VA outpatient treatment records reflect that the Veteran was seen 
on multiple occasions from 1994 to 1996 for back complaints.  In 
March 1994, he complained of back pain and some "numb" feeling 
in the legs.  The impression was low back pain.  A 
contemporaneous computed tomography (CT) scan was negative for 
herniated disc.  One entry dated in April 1994 reflected that he 
complained of low back pain that radiated into the feet, 
bilateral leg pain and numbness in the legs when driving.  
Reportedly, pain increased with certain activities.  The record 
also noted decreased extension to 15 degrees.  Another April 1994 
record entry indicated that he had tense spasm in the lumbosacral 
area.  In May 1994 it was noted that the Veteran had no radicular 
symptoms and no relief of back pain with physical therapy.  
Examination revealed tenderness over L4-5 but no spasm.  It was 
noted that a CT scan and plain radiographs had been normal, that 
straight leg raising was negative and that motor/sensory 
examination was normal.  The records also reflect that the 
Veteran had been inconsistently attending therapy during part of 
that period, with questionable compliance with a home program.  
In July 1994 (and previously) there was reference to a TENS 
(Transcutaneous Electrical Nerve Stimulation) unit.  A December 
22, 1994 record showed that his back was noted to be nontender, 
but there were paravertebral muscle spasms and a slight 
limitation of motion.  A June 1995 entry reflects that the 
Veteran reported that his back bothered him most days; spasm was 
noted at that time.  However, the Veteran had full range of 
motion.  On occasions in October 1995 and March 1996 the 
Veteran's back was noted to be non-tender, with full range of 
motion.  When he was seen in March 1996, he complained of back 
pain, and leg pain and numbness when sitting for long periods.  
His back was nontender and had full range of motion, and straight 
leg raising was negative, with full strength and sensation in the 
L4-5, and L5-S1 dermatomes.  The assessment was occasional low 
back pain.

An evaluation at the Monongalia Physical Therapy Services in May 
1996 found "[m]ild" limitation of motion of the Veteran's 
lumbar spine.  He ambulated normally.  There was tightness 
throughout the lumbar paraspinal musculature, and mild tenderness 
over the right sacroiliac joint.  There was "minimal" loss of 
lumbar flexion and extension; however, the Veteran reported 
increased right lumbosacral pain at the end ranges of both lumbar 
flexion and extension.  The lower extremities had good strength 
throughout the major muscle groups, grossly intact sensation and 
normal deep tendon reflexes.  Functional limitation was noted as 
mild, decreased range of lumbar spine motion, decreased 
flexibility throughout the hip and lower extremity major muscle 
groups, decreased endurance, reports of decreased ability to 
perform static activities for prolonged periods and decreased 
ability to ascend/descend stairs for prolonged periods.

At a hearing before a member of the Board in June 1996, the 
Veteran testified that he had muscle spasms every day and that 
they lasted all day long.  He said that he could bend forward 
"about halfway;" bending farther produced increased pain.  He 
said that lateral bending produced increased pain and that his 
back became stiff when he did strenuous work or lifted something 
heavy.  He also testified that he had radiating pain to the right 
foot and numbness in his leg.  He said that medication did not 
relieve his symptoms.  He said that he believed that his 
condition had worsened since July 1994.  

VA outpatient treatment records showed that in September 1996, 
the Veteran complained that his back pain had worsened during the 
past year and that it was continuous and dull in nature.  He also 
reported that it increased with long periods of standing or 
sitting and that he had episodes of numbness of the right leg 
after standing or sitting for period of time.  Examination 
revealed that his spine was symmetrical and straight, with 
minimal to no curvature in the lower lumbar spine.  There were no 
nodules, muscle spasm or tenderness in the lower lumbar spine.  
Deep tendon reflexes were active and equal bilaterally and 
strength in the lower extremities were symmetrical.  The 
impression was low back pain.  An October 2006 magnetic resonance 
imaging (MRI) scan was unremarkable, except for mild degenerative 
changes at L5-S1 disk.  There was no evidence of focal disk 
herniation or compression of the thecal sac or nerve roots.  

When he was seen in November 1996, his back had full range of 
motion with no tenderness to palpation of the lower back or 
paraspinal muscles, although there was tenderness during range of 
motion.  The assessment was low back pain.  A few days later, it 
was noted that an MRI study of the lumbar spine performed in 
September 1996 had been described as "unremarkable" except for 
mild degenerative changes at the level of the L5-S1 disc; there 
was no evidence of disc herniation or compression of the thecal 
sac or nerve roots seen.  The author of that entry noted that the 
Veteran complained of frequent back pain but that "no structural 
defect is found," leading to the conclusion that the discomfort 
was "functional" and that there currently was no evidence of a 
"disabling condition."  Conservative treatment was recommended.

During a December 1996 VA examination, it was noted that the 
Veteran walked and took his shoes and pants off without any 
problem.  He complained of pain in the lower back area and pain 
and spasm in the front and side of his thighs.  It was noted that 
X-rays and a computed axial tomography (CAT) scan had not shown 
arthritis but that, according to the Veteran's history, an MRI 
did.  On examination, range of motion of the spine was 70 degrees 
of forward flexion, 20 degrees of extension, and 30 degrees of 
lateral bending to each side.  Calf and thigh measurements, 
respectively, were essentially the same on each side.  The pelvis 
was level, reflexes were active and equal, bilaterally, and 
straight leg raising was to 25 degrees on the right and 40 
degrees on the left.  The examiner said that the pain in the 
thighs was not a sciatic type of pain.  The diagnosis was chronic 
low back strain with bilateral spasm in the back and both thighs, 
to the knees.  A contemporaneous X-ray showed slight 
intervertebral narrowing between L5/S1 posteriorly and very 
slight backward subluxation or retrolisthesis of L5 over S1 
presumably related to degenerative disc disease change and had 
remained unchanged since November 1993.  There was very minimal 
spurring of the anterior superior margin of L4 vertebral body 
again noted.  The rest of the examination was unremarkable.  
After reviewing the X-rays of the spine,  the examining physician 
determined that they were entirely normal and that he did not see 
any arthritis.  The examiner could recommend only heat, some type 
of light support when working, and swimming.  He again commented 
that he could see no evidence of arthritis in the straight X-
rays, that the disc spaces all looked good, and that no pathology 
was found in the X-rays or physical examination other than 
strained muscles/ligaments to account for the Veteran's 
complaints.

A February 1997 rating decision awarded a 20 percent disability 
rating, effective December 22, 1994, the date of an outpatient 
treatment record that showed the Veteran had muscle spasms. 

Private treatment records from 1995 to 1997 also showed 
continuing complaints of low back pain.  An August 1995 record 
again showed a normal gait and no tenderness to palpation.  There 
was also no pain to flexion or extent at the waist and no sensory 
or motor deficit.  Reflexes were 2+ and symmetrical.  VA 
treatment records from 1997 to 1998 continued to show complaints 
of low back pain.  The Veteran was continuing to report pain 
radiating to his legs and he was still using a TENS unit.  A 
September 1997 record showed mild tenderness at L4-5 but straight 
leg testing was negative, there was no muscle atrophy, and 
strength, reflexes and pulses were normal bilaterally.  The 
assessment was chronic low back pain, mild degenerative joint 
disease L4-5 by MRI, benign examination.  

The Veteran was afforded another VA examination in May 1998.  The 
Veteran reported that due to pain in his right leg, he had to 
give up work and was no longer working anywhere.  He provided 
that he had chronic low back pain that went all the way down the 
right leg to the ankle and the longer he was on his leg walking 
around, the more the leg hurt.  Precipitating causes were weather 
and any kind of physical activity.  The Veteran did not use 
crutches, brace or cane.  He had not had surgery.  Again, it was 
noted that he did not have a job because nobody would hire him as 
his back and leg hurt.  On physical examination, range of motion 
was 30 degrees flexion, 10 degrees extension, 10 degrees left 
side and 30 degrees right side.  He demonstrated pain in his back 
when flexed from 20 to 30 degrees.  He could not go past 30 
degrees due to pain.  He also had pain when he tilted to the left 
side.  There was no spasm in the muscle of his back.  There were 
no postural abnormalities or fixed deformities.  The muscles were 
soft.  Neurological examination revealed intact knee and ankle 
reflexes on both sides, however, the right calf measured smaller 
than the left indicating a 2 cm atrophy of the right calf.  A 
contemporaneous X-ray showed disc space narrowing at the L5-S1 
level.  The diagnosis was herniated disc on the right side at L4-
5 or L5-S1.  The examiner indicated that the Veteran had definite 
evidence of radiculopathy in the right leg characterized by pain 
down the right to the ankle and 2 cm atrophy of the right calf.  
It was therefore the examiner's opinion that the Veteran could 
not do any kind of work involving lifting, standing, walking or 
climbing and was confined to sedentary type workability.  He 
could do a job where he sat at a desk all day long.  Re-
evaluation every few years was recommended.  

The Veteran was afforded another VA examination in December 1999 
by the same doctor who performed the May 1998 examination.  The 
same medical history and symptoms were essentially reported as 
the prior examination.  On physical examination, range of motion 
testing revealed 30 degrees flexion and 15 degrees extension with 
pain.  The Veteran walked with no limp or list.  His neurological 
examination was intact.  Atrophy of the right calf was again 
noted.  The examiner observed that X-rays of the lumbar spin 
revealed some retrolisthesis of L5 on S1 and some slight 
narrowing of the L5-S1 disc space.  The diagnosis was 
degenerative arthritis of the lumbar spine.  The examiner opined 
that the Veteran could not do any kind of work that involved 
prolonged standing or lifting or bending over.  He was confined 
to mostly sedentary type activity.  He also indicated that the 
Veteran did demonstrate weakness and fatigability during flare-
ups.  The fact that he had pain all the way down the right leg to 
ankle does indicate some sciatic component to his back trouble, 
but apparently not enough to justify surgery as demonstrated by 
the MRI done in Pittsburgh.  

In a January 2000 rating decision, the RO increased the rating to 
40 percent disabling, effective May 14, 1998, the date of the VA 
examination that showed the Veteran met the higher criteria for 
due to limitation of motion.  However, in an October 2000 
statement, through his representative at that time, the Veteran 
requested a separate rating for the sciatic component under DC 
8520 or, in the alternative, a higher rating under Diagnostic 
5293 to account for the neurological involvement.  

In October 2002, the Veteran underwent another VA examination 
again with the same medical doctor.  Again, the same medical 
history and symptoms were described.  Range of motion was 60 
degrees flexion, 20 degrees extension, 18 degrees right lateral 
flexion and 20 degrees left lateral flexion.  Reflexes were 2+ on 
both sides and this examination revealed no evidence of calf 
atrophy.  There was no motor weakness in the lower extremities.  
He walked without a limp.  There were no muscle spasms present or 
postural abnormalities or fixed deformities.  X-rays revealed the 
same thing.  The diagnosis was L5-S1 degenerative disc disease 
with intermittent radicular pain in the right leg, probably due 
to a bulging disc.  The condition prevented him from doing any 
kind of heavy work, bending over, or prolonged standing.  At this 
examination, the Veteran did not appear to be in severe pain.  
The examiner also opined that his condition was the reason he was 
unable to find long-term employment.  The service-connected 
condition with sciatica caused excess fatigability and 
incoordination.  He experienced some pain at 50 degrees flexion.  
There were no objective indications of the extent of the 
Veteran's pain.  Again, his neurological examination was normal.  

Follow up outpatient treatment records continued to show 
complaints of low back pain, and findings of degenerative disc 
disease and degenerative joint disease.   A May 2007 X-ray showed 
slight disc space narrowing at the lumbosacral junction; 
otherwise, unremarkable.  A June 2007 record indicated that the 
Veteran's pain was constant, but mechanical in nature and 
associated with occasional right lower extremity radicular pain 
in no identifiable distribution.  On examination, range of motion 
was diminished.  Motor strength was 5/5 and sensation to light 
touch was intact.  A June 2007 MRI was unremarkable.  A September 
2007 X-ray showed no evidence of acute osseous injury or 
significant degenerative change.  Importantly, a December 2007 
record showed that clinical examination was within normal limits.  
A September 2008 record showed that clinical examination was 
within normal limits and neurological examination was grossly 
normal.  Significantly, follow up treatment records continued to 
show that neurological examination was grossly normal.  

Private treatment records in 2007 also showed that the Veteran 
presented with history of chronic low back pain.  There were no 
weakness or bowel/bladder problems reported.  Strength, sensation 
and reflexes were normal.  The impression was lumbar strain.  

The Veteran testified at a Board hearing before the undersigned 
in June 2009.  He indicated that he should receive a 40 percent 
rating back to 1993 because his pain has been continuous since 
that time.  He indicated that he had been treated at the VA since 
1993.  He also stated that he experienced a sharp pain in the 
left hip.  He was currently working at Gabriel Brothers.  He had 
missed 10 to 15 days of work due to his back disability.  
However, he had never had surgery.  

On remand, the Veteran was afforded another VA examination in 
February 2010.  The claims file was reviewed.  Importantly, the 
Veteran reported no history of bladder or bowel problems.  
However, he continued to assert that he experienced numbness and 
paresthesias.  He also reported fatigue, decreased motion, 
stiffness, weakness, spasms and pain.  He described the pain as 
constant that radiated to the bilateral lower extremities.  He 
also indicated that he experienced weekly, severe flare-ups with 
lifting or prolonged walking and standing.   He also stated that 
he had difficulty bending.  Nevertheless, he expressly denied any 
incapacitating episodes.  On physical examination, posture and 
symmetry in appearance were normal.  His gait was antalgic with 
difficulty standing from seated position.  There were no abnormal 
spinal curvatures observed.  The examiner also expressly found no 
evidence of ankylosis.  There was no spasm, guarding, weakness or 
atrophy, but there was pain on motion and tenderness.  Motor and 
sensory examinations were normal and there was no muscle atrophy.  
Knee jerk was 2+bilaterally, and ankle jerk was 1+ bilaterally.  
Range of motion testing was 45 degrees flexion, 20 degrees 
extension, 25 degrees right and left lateral flexion, and 25 
degrees right and left rotation.  There was objective evidence of 
pain on active range of motion.  However, there was no additional 
limitation on repetitive testing.  Lasegue's sign was positive on 
the left.  A contemporaneous MRI showed mild disc protrusion of 
the lower lumbar spine.  Contact of disc material with 
lateralizing nerve roots at the L4-5 level could not be confirmed 
or excluded.  

The examination report showed that the Veteran was currently 
employed fulltime for 3+ years at Gabriel Brothers Store.  He had 
missed less than a week of work due to back pain.  The diagnosis 
was degenerative disc disease of the lumbar spine.  There were 
significant effects on usual occupation due to problems lifting 
and carrying, decreased strength and lower extremity pain.  There 
were also moderate effects on chores, exercise, recreation and 
travel, but no effects on feeding, bathing, dressing or 
toileting.  

A March 2010 electromyogram (EMG)/nerve conduction study (NCS) 
was normal.  There was no electrodiagnostic evidence of 
lumbosacral radiculopathy. 

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

Analysis

1.	 Initial Rating in Excess of 10 Percent from September 1, 
1993 to December 21, 1994

Initially, the Board must determine whether a rating in excess of 
10 percent is warranted from September 1, 1993 to December 21, 
1994 under the old criteria.  After reviewing the pertinent 
medical evidence during this period, the Board finds that when 
resolving the benefit of the doubt in favor of the Veteran, a 20 
percent rating is warranted from September 1, 1993 to December 
21, 1994 under DC 5295, which provides for a 20 percent rating 
when muscle spasm on extreme forward bending is present.  During 
this period, the November 1993 VA X-ray report indicated that 
there was slight straightening of the lumbar lordotic curve, 
which may be due to some degree of muscle spasm, and the April 
1994 VA treatment record also showed that the Veteran had tense 
spasm in the lumbosacral area.  Accordingly, given the medical 
evidence of muscle spasm, a 20 percent rating is warranted.  
However, as discussed in more detail below, the Board must 
determine that a rating in excess of 20 percent is not warranted 
during this time period. 



2.	 Initial Rating in Excess of 20 Percent From December 22, 
1994 to May 13, 1998

The Board must now determine whether a rating in excess of 20 
percent is warranted prior to May 14, 1998 under the old 
criteria.  Initially, the Board finds that DCs 5286 and 5289 for 
the lumbar spine are not applicable in this case because there is 
no evidence of ankylosis of the lumbar spine.  

Under DC 5295, a 40 percent rating requires listing of whole 
spine, positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  The term "marked 
limitation of forward bending" is not defined but the various 
examinations have shown from full motion of the lumbar spine to 
slight limitation to at least 70 degrees of flexion.  On numerous 
occasions during outpatient visits, motion had been noted to be 
full.  In any event, any limitation of motion as reflected by the 
evidence as a whole clearly must be considered less than 
"marked" limitation of forward bending during this time period.  
Similarly, it is concluded that severe limitation of motion of 
the lumbar spine, as required for a 40 percent rating under DC 
5292, is not shown.  

Moreover, lateral spine motion had not been "lost;" the various 
examinations had shown at least 30 degrees of lateral bending.  
The evidence does not show listing of the whole spine or 
significant abnormalities on radiologic studies, or abnormal 
mobility on forced motion.  At the time of the December 1996 VA 
examination, the examiner reviewed X-rays and concluded that they 
showed no arthritis and that the disc spaces looked "good."  
Although in September 1996 a VA medical care provider noted that 
a recent MRI showed "mild degenerative changes," he also 
concluded that there was no structural defect and no evidence of 
a disabling condition.  Accordingly, the evidence does not show 
that the criteria for an increased rating under DC 5295 have been 
met or more nearly approximated.  38 C.F.R. §§ 4.7, 4.71a, DC 
5295.

As there appears to be some evidence of degenerative disc 
disease, the Board must also determine whether a higher would be 
warranted under DC 5293.  However, since the Veteran was not 
shown to have a severe disorder manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
only little intermittent relief, there is no basis for awarding a 
40 percent rating.  The Veteran's lower extremity reflexes have 
been found to be present, and there were no significant 
neurological findings appropriate to the site of a diseased disc.  
In fact there have been findings of full strength and sensation 
in the L4-5, and L5-S1 dermatomes.  While his service-connected 
back disability has been characterized on rating decisions as 
including sciatica, sciatica must actually be shown to afford a 
possible basis for an increased rating.  Although the Veteran 
complained of leg pain, the medical evidence raised a question as 
to whether any recent pain is, in fact, sciatica.  On the 
December 1996 VA examination, the examiner stated that the 
Veteran's thigh pain was not a sciatic type of pain.  
Significantly, strength and sensation testing was always normal.  
Accordingly, the evidence does not provide a basis for assigning 
a rating in excess of 20 percent under DC 5293.

Under Deluca, although the various examination reports during 
this period have not specifically discussed the extent of 
impairment as the result of pain, the Veteran has testified that 
he has approximately one-half of the average range of flexion 
before being limited by pain.  The May 1994 report from 
Monongalia Physical Therapy Services concluded that the Veteran 
did have some functional limitations at that time.  However 
despite his repeated complaints of low back and leg symptoms, 
there have been only limited objective abnormal findings.  It was 
specifically noted in November 1996 that his discomfort was 
"functional" (not organic) and that there was no evidence of a 
disabling (back) condition.  Consequently, even with 
consideration of 38 C.F.R. § 4.40 and 4.45, there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of the current 
20 percent.  

Therefore, from December 22, 1994 to May 13, 1998, a 
preponderance of the evidence is against a rating in excess of 20 
percent for the Veteran's low back disorder.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

3.	 Initial Rating in Excess of 40 Percent beginning May 14, 
1998

Now the Board must determine whether a rating in excess of 40 
percent from May 14, 1998 is warranted under both the old and new 
criteria.  Under the old criteria, DCs 5292 and 5295 are not 
applicable because 40 percent is the maximum disability rating 
afforded under these DCs.  Under the general rating formula, 40 
percent is also the maximum rating based on limitation of motion.  
Moreover, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
limitation of motion codes for the lumbar spine, the analysis 
required by DeLuca, supra, would not result in a higher schedular 
rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under either the old DC 5289 or under the new general 
rating formula.  The most recent VA examination clearly found no 
ankylosis.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under DC 5243 for intervertebral 
disc syndrome.  There has been no objective evidence indicating 
physician prescribed bed rest having a total duration of six 
weeks.  The most recent VA examination again indicated that the 
Veteran had expressly denied any incapacitating episodes.

Although the Veteran's representative at the time argued that a 
separate rating for the Veteran's leg pain or a higher rating 
under DC 5293 should be afforded to compensate for his leg pain, 
the Board must determine that a maximum 60 percent rating is also 
not warranted under the old DC 5293 for intervertebral disc 
syndrome.  The totality of the medical evidence does not show 
pronounced disc syndrome with persistent symptoms such as sciatic 
neuropathy, absent ankle jerk or other neurological findings.  
Again, reflexes have always been present on examination.  
Although the Veteran has consistently complained of leg pain, 
which examiners have attributed to sciatica,  there have been no 
objective findings of neurological abnormalities, such as 
diminished strength or sensation,  associated with the Veteran's 
low back disability.  Again, all neurological testing has been 
normal.  Importantly, the March 2010 EMG/NCS was normal and there 
was no objective finding of radiculopathy.

Similarly, with respect to neurologic abnormalities pursuant to 
Note (1) of the general rating formula for disease and injuries 
of the spine, the Board finds that there have been no objective 
findings of any other neurological abnormalities associated with 
the Veteran's low back disability.  The February 2010 VA 
examination noted that there were no bowel or bladder complaints.  
Further, as stated above, the March 2010 EMG/NCS was normal.  
Further, all strength, sensory and motor tests have been normal.  
Thus, given the lack of clinical evidence to support the 
diagnosis, the Board finds that a separate rating is not 
warranted for any other neurological symptoms, and the Veteran's 
remaining currently manifested symptoms associated with his low 
back disability are adequately contemplated in the current 40 
percent rating. 

Therefore, based on the analysis above, the preponderance of the 
evidence is against entitlement to a schedular rating in excess 
of 40 percent from May 14, 1998 for the Veteran's service-
connected low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  



4.	 Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran is currently employed full-time and the 
symptoms described by the Veteran fit squarely within the 
criteria found in the relevant DCs for the disability at issue.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  For these reasons, referral 
for extraschedular consideration is not warranted.

5.	 TDIU

The Veteran is also seeking entitlement to a total rating based 
on individual unemployability (TDIU).  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there must 
be impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of a total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or more, 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are lumbosacral 
strain with left sciatica and limitation of motion, currently 
evaluated as 40 percent disabling; callus, left fifth MT head 
with nerve impingement, currently evaluated as 10 percent 
disabling; residuals appendectomy, currently evaluated as 
noncompensable; and otitis media, left ear, also currently 
evaluated as noncompensable.  His current combined rating is 
therefore 50 percent, effective May 14, 1998.  See 38 C.F.R. § 
4.25.  Thus, the Veteran does not meet the schedular requirements 
for a total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based on 
individual unemployability may be assigned if unemployable by 
reason of service-connected disabilities.  For VA purposes, the 
term "unemployability" is synonymous with an inability to 
secure and follow a substantially gainful occupation.  VAOPGPREC 
75-91; 57 Fed.Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, are 
for consideration.  The Board emphasizes that a total rating 
based on individual unemployability is limited to consideration 
of service-connected disabilities.  Although the Veteran is 
service-connected for other disabilities, he has primarily 
claimed that his service-connected low back disability is the 
main factor in his unemployability.  Significantly, a review of 
the medical evidence does not show that his other disabilities 
have had any factor in his ability to maintain substantially 
gainful employment.  

The Veteran filed his claim for a TDIU in April 2000.  At that 
time, he indicated that he had last worked in October 1995 as a 
clerk.  In a prior March 2000 statement, the Veteran indicated 
that he had applied for jobs at several different places, but had 
never heard any of them, except one that indicated that they 
could not hire him because he would have to lift heavy items.  He 
then indicated that he had not worked since 1996.  

However, as discussed above, current medical evidence as well as 
Board hearing testimony clearly showed that the Veteran was 
currently employed for the past three years at Gabriel Brothers.  
He expressly stated at the Board hearing that he had only missed 
10 to 15 days of work due to his service-connected low back 
disability.  

Therefore, given that the Veteran is currently substantially 
employed, the Board must conclude that a total disability rating 
based on individual unemployability is not warranted.  Although 
there have been periods during the course of the appeal that the 
Veteran was not employed, given the fact that he was subsequently 
able to find employment with his current employer, and maintain 
this employment, it must be determined that the Veteran was 
employable throughout the course of the appeal.  Significantly, 
although the VA examination in 1998, 1999 and 2002 indicated that 
the Veteran could not do heavy lifting or prolonged standing, all 
of the examinations indicated that the Veteran could do sedentary 
type employment, which again indicated that he was employable.  
In sum, as he is currently gainfully employed full-time and has 
been for at least three years, he clearly is able to be 
substantially employed.  

Thus, a preponderance of the evidence is against a finding that 
the Veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Substantially compliant notice was sent in June 2004, March 2006, 
September 2008, and December 2008 letters and the claim was 
readjudicated in a June 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records, hearing testimony and VA examination reports. 

In the September 1996 remand, the Board instructed the RO to 
obtain records pertaining to the Veteran's participation with the 
Preston County Work Shelter.  Subsequently, in a March 1998 
decision, the Board denied the Veteran's claim.  However, in 
September 1998, the Court vacated and remanded the case in 
accordance with a Joint Motion for Remand (JMR) because the RO 
had not obtained the records from Preston County Work Shelter as 
instructed in the September 1996 Board remand.  In order to 
comply with the JMR, the Board remanded the case in January 1999 
so that these records could be obtained.  In April 1999, June 
1999, July 1999 and September 1999, the RO requested these 
records.  However, the only response it received was a September 
1999 handwritten statement, which indicated that the Veteran's 
records had been microfilmed and were not able to be accessed at 
that time.  In an October 1999 letter, the Veteran was notified 
of the RO's unsuccessful attempts to obtain these records.  

In the January 2001 remand, the Board instructed the RO to again 
request the records from Preston, and if it was unable to provide 
the records, to request that the microfilm be lent to the RO so 
that it could make a copy.  The remand also instructed the RO to 
contact the Veteran and his representative to provide the contact 
information of any other health providers who had treated his 
back disability.  In August 2001, based on information provided  
by the Veteran, the RO sent record requests to Monongalia 
Physical Therapy Services, Preston County Work Shelter and Ruby 
Memorial Hospital.  That same month, another handwritten 
statement was received from Preston County Work Shelter 
indicating that it was not a medical facility and did not provide 
medical treatment of any kind.  Rather, it provided employment 
opportunities for individuals with disabilities.  Records were 
received from Ruby Memorial Hospital.  In April 2002, another 
request was sent to Monongalia Physical Therapy Services as well 
as to the Veteran informing him that no such records had been 
received.  In June 2002, another request was sent to Preston 
County Work Shelter.  In June 2002, another response was received 
from Preston County Work Shelter again indicating that it was not 
a medical facility and that the Veteran had worked there from May 
1996 to October 1996.  

Given the numerous attempts made by the RO to obtain records from 
Preston County Work Shelter and the responses received indicating 
that it does not have any medical treatment records, the Board 
must conclude that any further attempts to obtain any records 
would be futile.  Although the RO did not specifically request to 
copy the microfilm as directed in the January 2001 remand, the 
Board finds no prejudice to the Veteran in issuing this decision 
as these records are not pertinent to the instant claim because 
the responses from Preston have indicated that it does not have 
treatment records for the Veteran as it is not a medical 
facility.  The Veteran simply worked with Preston in 1996, which 
Preston has confirmed.  Further, the RO has requested all of 
other pertinent records identified by the Veteran and informed 
him of any records it did not receive.  In the most recent Board 
remand in September 2009, the RO was instructed to contact the 
Veteran and ask him to identify any further medical providers who 
treated for his back since August 2008.  The RO sent two letters 
to the Veteran in October and December 2009 requesting such 
information in compliance with the remand.  However, the Veteran 
failed to respond.  In sum, the RO has met its duty to assist and 
substantially complied with the prior Board remands.  See Stegall 
v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded an initial VA examination in November 
1993.  Subsequently, in accordance with the Board remands, the 
Veteran was afforded VA examinations in December 1996, May 1998, 
December 1999, October 2002 and February 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.




ORDER

From September 1, 1993 to December 21, 1994, a 20 percent 
disability rating, but no higher, is warranted for the Veteran's 
lumbosacral strain with left sciatica and limitation of motion.  
To that extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

From December 22, 1994 to May 13, 1998, a disability rating 
greater than 20 percent is not warranted for the Veteran's 
lumbosacral strain with left sciatica and limitation of motion.  
To that extent, the appeal is denied. 
 
Beginning May 14, 1998, a disability rating greater than 40 
percent is not warranted for the Veteran's lumbosacral strain 
with left sciatica and limitation of motion.  To that extent, the 
appeal is denied. 

A total disability rating based on individual unemployability is 
not warranted.  To that extent, the appeal is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


